DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8, line 4 recites the limitation “aft”. However, there is no recitation of a reference direction, such as aft of the drive gearbox relative to a forward direction of the motor vehicle, making it unclear which direction “aft” is referring to.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Bissontz (US 2010/0078234 A1), as cited by Applicant.
Regarding claim 1, Bissontz discloses a motor vehicle 100 (Fig. 1) comprising:
a drive motor 201 (Fig. 2);
a drive gearbox 202 connected to the drive motor 201 (Fig. 2; Para. [0031]);
a power take-off 204 connected to the drive gearbox 202 (Fig. 2; Para. [0031]); and,
an auxiliary unit 304 connected to the power take-off 204 (Fig. 2; Para. [0031]),
wherein the auxiliary unit 304 is coupled to the power take-off 204 such that the auxiliary unit 304 is disposed below the drive gearbox 202 (Fig. 2).

Regarding claim 5, Bissontz further discloses that the auxiliary unit 304 is configured to be flange-connected to the power take-off 204 without an intervening drive 

Regarding claim 6, Bissontz further discloses that the power take-off 204 connects to an auxiliary output of the drive gearbox 202 (Fig. 2 shows power take-off 204 mounted on bottom of drive gearbox 202 and connected to a gear wheel. This location on the bottom of drive gearbox 202 could be considered an auxiliary output).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bissontz
claim 4, Bissontz further discloses that the auxiliary unit 304 extends from the power take-off 204 in a direction corresponding to a forward direction of travel of the motor vehicle 100 (Fig. 1 shows that the forward direction of the vehicle is on the right side, and Fig. 2 shows that auxiliary unit 304 extends to the right from the power take-off 204, which is the forward direction). 
Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the auxiliary unit located in the forward direction of travel relative to the power take-off, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 8, Bissontz discloses a motor vehicle 100 (Fig. 1) comprising a drive motor 201 (Fig. 2), a drive gearbox 202 connected to the drive motor 201 (Fig. 2; Para. [0031]), a power take-off 204 connected to the drive gearbox 202 (Fig. 2; Para. [0031]), and an auxiliary unit 304 connected to the power take-off 204 (Fig. 2; Para. [0031]), the drive gearbox 202 being mounted below the drive motor 201 (Fig. 2; the horizontal centerline of drive gearbox 202 is lower than the horizontal centerline of drive motor 201), the auxiliary unit 304 being mounted below the drive gearbox 202 (Fig. 2 shows auxiliary unit 304 below drive gearbox 202), and the power take-off 204 being mounted aft of the drive gearbox 202 (Fig. 2; the vertical centerline of power take-off 204 is to the left of, or aft of, the vertical centerline of drive gearbox 202),
wherein the power take-off 204 is flange mounted to the drive gearbox 202 to eliminate the requirement for an intervening driveshaft between the power take-off 204 and the auxiliary unit 304 (Fig. 2 and Para. [0031] show power take-off 204 and auxiliary 
wherein the auxiliary unit 304 projects forwardly of the power take-off 204 in a direction corresponding to a forward motion of motor vehicle travel (Fig. 1 shows that the forward direction of the vehicle is on the right side, and Fig. 2 shows that auxiliary unit 304 extends to the right from the power take-off 204, which is the forward direction).
Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made have the drive gearbox mounted below the drive motor, the auxiliary unit mounted below the drive gearbox, the power take-off mounted aft of the drive gearbox, and the auxiliary unit projecting forward of the power take-off, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.


	

s 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bissontz in view of Johnson (US 2059950 A).
Regarding claims 2 and 7, Bissontz does not disclose that the motor vehicle includes a loading container and that auxiliary unit is an unloading unit for unloading a payload from the loading container of the motor vehicle
Johnson teaches a motor vehicle (Fig. 1-3) including a loading container B (Fig. 1) and an auxiliary unit 10 that is an unloading unit C for removing payload (sand) from the loading container B of the motor vehicle, wherein the auxiliary unit 10 is powered by a power takeoff D (Col. 2, lines 4-10).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Bissontz by using the power take-off to power an unloading unit to unload a payload from the vehicle as disclosed by Johnson because the power take-off allows the sand, or payload, to be discharged steadily and evenly from the loading container (Col. 1, lines 5-10 of Johnson).

3 is rejected under 35 U.S.C. 103 as being unpatentable over Bissontz in view of Prompolini et al. (US 2010/0154572 A1), hereinafter Prompolini.
Regarding claim 3, Bissontz does not disclose that the auxiliary unit is a compressor.
Prompolini discloses a power take-off used to power an auxiliary unit in the form of a compressor (Abstract).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by using the power take-off to power a compressor as disclosed by Prampolini because power take-offs are well-known in the art to be capable of providing energy to an assortment of machinery, such as a compressor as evidenced by Prampolini. 


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO-892 form teach motor vehicles of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571)272-6870. The examiner can normally be reached Monday - Thursday 7:30 a.m. - 5 p.m. and Friday 8 a.m. - 12 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3614


/SCOTT F. UNDERWOOD/Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614